UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) of the SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-53965 GRAHAM ALTERNATIVE INVESTMENT FUND I LLC (Exact name of registrant as specified in its charter) Delaware 20-4897069 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o GRAHAM CAPITAL MANAGEMENT, L.P. 40 Highland Avenue Rowayton, CT06853 (Address of principal executive offices) (Zip Code) Paul Sedlack Graham Capital Management, L.P. 40 Highland Avenue Rowayton, CT06853 (203) 899-3400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of the chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes oNo x As of July 1, 2012, 513,306.630 Units of the Systematic Strategies Portfolio were outstanding. As of July 1, 2012, 1,973,465.129 Units of the Blended Strategies Portfolio were outstanding. GRAHAM ALTERNATIVE INVESTMENT FUND I LLC FORM 10-Q INDEX Page Number PART I - Financial Information: Item 1. Financial Statements: Graham Alternative Investment Fund I LLC Statements of Financial Condition at June 30, 2012 (unaudited) and December 31, 2011 (audited) 1 Statements of Operations for the three and six months ended June 30, 2012 and 2011 (unaudited) 2 Statements ofChanges in Members’ Capital for the six months ended June 30, 2012 and 2011 (unaudited) 3 Statements ofCash Flows for the six months ended June 30, 2012 and 2011 (unaudited) 5 Notes to Unaudited Financial Statements 6 Graham Alternative Investment Trading LLC Statements of Financial Condition at June 30, 2012 (unaudited) and December 31, 2011 (audited) 17 Condensed Schedules of Investments at June 30, 2012 (unaudited) and December 31, 2011 (audited) 18 Statements of Operations and Managing Member Allocation for the three and six months ended June 30, 2012 and 2011 (unaudited) 19 Statements ofChanges in Members’ Capital for the six months ended June 30, 2012 and 2011 (unaudited) 20 Statements ofCash Flows for the six months ended June 30, 2012 and 2011 (unaudited) 21 Notes to Unaudited Financial Statements 22 Graham Alternative Investment Trading II LLC Statements of Financial Condition at June 30, 2012 (unaudited) and December 31, 2011 (audited) 66 Index Statements of Operations and Managing Member Allocation for the three and six months ended June 30, 2012 and 2011 (unaudited) 67 Statements ofChanges in Members’ Capital for the six monthsendedJune 30, 2012 and 2011 (unaudited) 68 Statements ofCash Flows for the six months ended June 30, 2012 and 2011 (unaudited) 69 Notes to Unaudited Financial Statements 70 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 94 Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures PART II - Other Information Exhibits EX - 31.1 Certification EX - 31.2 Certification EX - 32.1 Certification Index PART I Item 1. Financial Statements Graham Alternative Investment Fund I LLC Statements of Financial Condition June 30, 2012 (Unaudited) December 31, 2011 (Audited) Assets Investment in Graham Alternative Investment Trading LLC, at fair value $ $ Investment in Graham Alternative Investment Trading II LLC, at fair value Redemption receivable from Graham Alternative Investment Trading LLC Redemption receivable from Graham Alternative Investment Trading II LLC Total assets $ $ Liabilities and members’ capital Liabilities: Accrued redemptions $ $ Total liabilities Members’ capital: Blended Strategies Portfolio: Class 0 Units (1,624,107.167 and 1,814,039.586 units issued and outstanding at $118.77 and $123.17, respectively) Class 2 Units (343,528.613 and 410,047.431 units issued and outstanding at $94.30 and $98.77, respectively) Total Blended Strategies Portfolio Systematic Strategies Portfolio: Class 0 Units (290,260.430 and 322,756.427 units issued and outstanding at $78.23 and $81.35, respectively) Class 2 Units (222,298.264 and 255,073.907 units issued and outstanding at $73.54 and $77.24, respectively) Total Systematic Strategies Portfolio Total members’ capital Total liabilities and members’ capital $ $ See accompanying notes. 1 Index Graham Alternative Investment Fund I LLC Statements of Operations Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net loss allocated from investments in other funds: Net realized (loss) gain on investments $ ) $ ) $ $ ) Net decrease in unrealized appreciation on investments ) Net loss allocated from investments in other funds ) Net investment loss allocated from investments in other funds: Investment income: Interest income Expenses: Brokerage fees Advisory fees Sponsor fees Incentive allocation - - Interest and other Total expenses Net investment loss allocated from investments in other funds ) Net loss $ ) $ ) $ ) $ ) See accompanying notes. 2 Index Graham Alternative Investment Fund I LLC Statements of Changes in Members’ Capital For the six months ended June 30, 2012 (unaudited) and 2011 (unaudited) Blended Strategies Portfolio Class 0 Units Class 2 Units Total Units Capital Units Capital Blended Strategies Portfolio Members’ capital, December 31, 2010 $ $ $ Subscriptions Redemptions ) Net loss – ) – ) ) Members’ capital, June 30, 2011 $ $ $ Blended Strategies Portfolio Class 0 Units Class 2 Units Total Units Capital Units Capital Blended Strategies Portfolio Members’ capital, December 31, 2011 $ $ $ Subscriptions Redemptions ) Net loss – ) – ) ) Members’ capital, June 30, 2012 $ $ $ See accompanying notes. 3 Index Graham Alternative Investment Fund I LLC Statements of Changes in Members’ Capital (continued) For the six months ended June 30, 2012 (unaudited) and 2011 (unaudited) Systematic Strategies Portfolio Class 0 Units Class 2 Units Units Capital Units Capital Total Systematic Strategies Portfolio Total Members’ Capital Members’ capital, December 31, 2010 $ Subscriptions Redemptions ) Net loss – ) – ) ) ) Members’ capital, June 30, 2011 $ Systematic Strategies Portfolio Class 0 Units Class 2 Units Units Capital Units Capital Total Systematic Strategies Portfolio Total Members’ Capital Members’ capital, December 31, 2011 $ Subscriptions – – Redemptions ) Net loss – ) – ) ) ) Members’ capital, June 30, 2012 $ See accompanying notes. 4 Index Graham Alternative Investment Fund I LLC Statements of Cash Flows Six Months Ended June 30, (Unaudited) (Unaudited) Cash flows provided by (used in) operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Net loss allocated from investment in Graham Alternative Investment Trading LLC Net loss allocated from investment in Graham Alternative Investment Trading II LLC Proceeds from sale of investments in Graham Alternative Investment Trading LLC Proceeds from sale of investments in Graham Alternative Investment Trading II LLC Investments in Graham Alternative Investment Trading LLC ) ) Investments in Graham Alternative Investment Trading II LLC ) ) Net cash provided by (used in) operating activities ) Cash flows (used in) provided by financing activities Subscriptions Redemptions ) ) Net cash (used in) provided by financing activities ) Net change in cash and cash equivalents – – Cash and cash equivalents, beginning of period – – Cash and cash equivalents, end of period $
